Exhibit 10.2

 

SEPARATION AND CONSULTING AGREEMENT

 

This Separation and Consulting Agreement (the “Agreement”) is made and entered
into by and between Ian H. Fay (“Consultant”) and ZaZa Energy Corporation (the
“Company”).

 

WHEREAS, Consultant and the Company are parties to an Employment Agreement dated
September 11, 2012 (the “Employment Agreement”);

 

WHEREAS, Consultant and the Company have agreed to terminate Consultant’s
employment with the Company under the terms described herein; and

 

WHEREAS, due to his experience with the Company and in the industry, the Company
wishes to engage Consultant as a consultant to the Company reporting to the
Company’s Chief Executive Officer (“CEO”):

 

NOW, THEREFORE, in consideration of the promises and agreements set forth below,
Consultant and the Company agree as follows:

 

1.                                      Termination of Consultant’s Employment
and Creation of Consulting Arrangement.  Consultant’s employment with the
Company shall terminate on the date on which Consultant executes this Agreement
(the “Termination Date”).  For purposes of the Employment Agreement, the
termination is under Section 8(d) without Cause.  Upon the Termination Date, the
Company retains Consultant, and Consultant agrees to serve, as a consultant
reporting to the CEO.  The Company shall pay Consultant a monthly consulting fee
of $37,500 (the “Consulting Fee”) commencing June 19, 2014 and ending with
May 19, 2015, or earlier upon mutual agreement (the “Consulting Period”). 
During the Consulting Period, Consultant, upon written request (the “Request”)
of the CEO, shall:

 

a.                                      consult with the Company concerning
strategy; and

 

b.                                      make himself available from time to time
for such other reasonable assignments as he may be called upon by the Company to
undertake.

 

The Company shall allow Consultant to retain his Company laptop (after
Consultant provides the laptop to the Company for the cleansing of files on
May 20, 2014). The Company will allow Consultant reasonable access on May 20,
2014 to his office to remove personal belongings.  The Company will reimburse
Consultant’s reasonable travel and other business expenses incurred in
performing the Requested services in accordance with the expense reimbursement
policies applicable to officers and directors of the Company generally.  The
Company acknowledges that this Agreement is non-exclusive and that Consultant
may undertake and perform work and services for other clients or employers;
provided, however, that Consultant complies with his obligations under Section 9
of the Employment Agreement (it being agreed that Section 9(b) shall not apply
to Consultant’s activities).  Consultant shall be solely responsible for paying
any income and other taxes associated with the Consulting Fee, and he agrees to
indemnify and hold harmless the Company relating to any penalties, fines,
judgment, attorneys’ fees, costs, or other financial obligations relating to his
non-payment of income and other taxes relating to the Consulting Fee.  During
the Consulting Period, any consulting services shall be subject to the
indemnities set forth in Annex A of the 2012 Engagement Letter between Odin
Advisors and ZaZa Energy Development, LLC, and such Annex A shall be
incorporated into this Agreement for this purpose mutatis

 

--------------------------------------------------------------------------------


 

mutandis.   If Company requests that Consultant perform work that requires more
than 20 hours per month of Consultant’s time, Consultant shall be entitled to
such additional compensation as may be mutually agreed by the Company and
Consultant.

 

2.                                      Stock Grant, Vesting of Existing Shares,
and Continuation of Health Coverage.

 

a.                                      The Company shall grant to Consultant
the sum of 169,596 shares of common stock, which such stock shall vest upon the
expiration of the Consulting Period (the “Stock Grant”).  Consultant shall be
solely responsible for any income and other tax consequences associated with the
Stock Grant, and he agrees to indemnify and hold harmless the Company relating
to any penalties, fines, judgment, attorneys’ fees, costs, or other financial
obligations relating to Consultant’s non-payment of income and other taxes
relating to the Stock Grant.

 

b.                                      All currently unvested outstanding
grants of restricted shares of common stock made to Consultant by the Company
other than the Stock Grant shall vest immediately (subject to the standard
timing and process at AST for release of shares).  During the Consulting Period,
Consultant shall be subject to the Company’s Securities Trading Policy’s
restrictions as an “Access Person” and shall not acquire or divest any shares
until the August trading window under the Company’s Securities Trading Policy.

 

3.                                      Impact of the Agreement on the
Employment Agreement. The parties agree and acknowledge that the Stock Grant is
being paid to Consultant in lieu and satisfaction of any LTI Award-related
payments and benefits to which Consultant may have been entitled under the
Employment Agreement.  The parties agree and acknowledge that the Consulting Fee
is being paid to Consultant in lieu and satisfaction of Base Salary to which
Consultant may be entitled under the Employment Agreement during the first
twelve months following the Termination Date.  Except for Consultant’s
entitlement under the Employment Agreement to (i) two STI-related payments
during the Severance Term (it being agreed that Consultant only shall be paid
the Target $450,000 STI Award for each of the fiscal years 2014 and 2015,
payable after completion of such fiscal years at the time such awards are paid
to other senior executives of the Company, but in no event later than one day
prior to the date that is 2 ½ months following the fiscal year end) and
(ii) Base Salary paid monthly during months 13 to 24 of the Severance Term, with
the first payment on June 19, 2015 and the last payment on May 19, 2016, and
(iii) health benefits as provided in Section 8(d)(vii), Consultant hereby waives
any claim, entitlement or right to any notice of termination, notice payments,
severance payments, unused vacation days, benefits, and other rights that would
otherwise be due or payable by the Company under the Employment Agreement. 
Consultant shall be solely responsible for paying any income and other taxes
associated with the preceding (i), (ii) and (iii), and he agrees to indemnify
and hold harmless the Company relating to any penalties, fines, judgment,
attorneys’ fees, costs, or other financial obligations relating to his
non-payment of income and other taxes relating to such amounts.

 

4.                                      Independent Contractor.  The parties
agree and acknowledge that, during the Consulting Period, Consultant will remain
an independent contractor and not an employee, agent, partner, joint venturer,
or representative of the Company, provided, however, that Consultant shall
comply with all published policies of the Company applicable to directors,
officers and employees of the Company.  Consultant shall not represent to any
third party that he is an employee, agent, or representative of the Company, and
shall not have the authority to bind the Company on any matter.

 

2

--------------------------------------------------------------------------------


 

Consultant shall not be entitled to receive any employee benefits offered to
employees of the Company.

 

5.                                      Released Parties.  The term “Released
Parties,” as used in this Agreement, shall mean the Company, ZaZa Petroleum
Management LLC, ZaZa Energy LLC, and any of their respective past or present
employees, representatives, administrators, agents, officials, officers,
directors, shareholders, members, divisions, parents, subsidiaries, successors,
affiliates, general partners, managers, limited partners, consultants, employee
benefit plans (and their sponsors, fiduciaries, or administrators), insurers, or
attorneys.

 

6.                                      General Release.  In consideration of
Consultant’s entitlement to the Consulting Fee, Stock Grant, Share Vesting and
COBRA Payments, Consultant, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors, and administrators,
fully, finally, unconditionally and forever releases and discharges each of the
Released Parties from any and all liability, claims, demands, actions, causes of
action, suits, grievances, debts, sums of money, agreements, promises, damages,
back and front pay, costs, expenses, attorneys’ fees, and remedies of any type,
regarding any act or failure to act that occurred up to and including the date
on which Consultant signs this Agreement, including, without limitation, any
claims arising or that arose or may have arisen out of, are incidental to, or
are in any way connected with Consultant’s employment, or his separation of
employment from the Company, and including but not limited to:

 

all claims, actions or liability under:  (1) Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act (ADEA), the Americans with
Disabilities Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Texas Employment Discrimination Law, Texas wage laws, and any other
provision of the Texas code; (2) any other federal, state, or local statute,
ordinance, or regulation regarding employment, compensation, unpaid wages,
employee benefits, termination of employment, or discrimination in employment;
and (3) the common law of any state relating to employment contracts, wrongful
discharge, defamation, or any other matter.

 

In consideration of Consultant’s execution of this Agreement, Company, on behalf
of itself and its officers, directors, shareholders, agents, representatives,
attorneys, assigns, and successors, fully, finally, unconditionally and forever
releases and discharges Consultant from any and all liability, claims, demands,
actions, causes of action, suits, grievances, debts, sums of money, agreements,
promises, damages, costs, expenses, attorneys’ fees, and remedies of any type,
regarding any act or failure to act that occurred up to and including the date
on which Consultant signs this Agreement, including, without limitation, any
claims arising or that arose or may have arisen out of, are incidental to, or
are in any way connected with Consultant’s employment, or his separation of
employment from the Company.

 

Consultant and Company each agree and acknowledge that in exchange for this
release, he and it have received separate consideration beyond that to which he
or it is otherwise entitled under Company policy, applicable law or any other
agreement between the parties.  Except as otherwise expressly provided herein,
Consultant and Company each intend and agree that this release shall be
effective as a bar to all actions, causes of action, obligations, costs,
expenses, attorneys’ fees,

 

3

--------------------------------------------------------------------------------


 

damages, debts, duties, losses, claims, liabilities and demands of whatsoever
character, nature and kind, whether or not Consultant or the Company knows that
the claim exists at this time.

 

7.                                      Covenant Not To Sue.  Except for an
action arising out of a breach of the terms of this Agreement, Consultant agrees
never to bring (or cause to be brought) any claim, action or proceeding against
any of the Released Parties and Company agrees never to bring (or cause to be
brought) any claim, action or proceeding against Consultant regarding any act or
failure to act that occurred up to and including the date on which the parties
sign this Agreement, including but not limited to any claim, action or
proceeding relating to Consultant’s employment or his separation of employment
from the Company.

 

8.                                      No Encouragement of Claims.  Neither
Party will directly or indirectly encourage or assist any person or entity who
files a lawsuit, charge, claim or complaint against any of the Released Parties
(in the case of the Consultant) or against the Consultant (in the case of the
Company) unless he is required to render such assistance pursuant to a lawful
subpoena or other legal obligation.

 

9.                                      Return of Company Property.  Consultant
agrees to immediately return to the Company all Company property, including but
not limited to, files, records, computer hardware and software, printers,
phones, electronic devices, keys and all other property or information provided
by the Company to Consultant.  Consultant agrees and acknowledges that the term
“Company property” shall include any property and information belonging or
relating to any Released Party.

 

10.                               Non-Disparagement. Consultant, on the one
hand, and Company and its CEO, on the other hand, each agree not to directly or
indirectly make any oral or written statement to any third party that
disparages, defames, or reflects adversely upon any of the Released Parties or
their respective products, executives, directors, employees and family members
(in the case of the Consultant) or the Consultant and his family members (in the
case of the Company and its CEO).  Consultant and CEO specifically agree that
the non-disparagement obligations in this Section 10 shall apply to their
immediate family members (including spouses), and that Consultant shall
indemnify the Company, and the Company shall indemnify Consultant, for any
damages, claims and monies (including the liquidated damages described
immediately below) for any disparagement of any of the Released Parties or their
respective products, executives, directors, employees and family members (in the
case of the Consultant’s immediate family members) or the Consultant and his
family members (in the case of the CEO’s immediate family members).  Consultant
and Company each agrees and acknowledges that any breach by him or his immediate
family members (including his spouse) (in the case of Consultant) or by it, the
CEO or any of his immediate family members (including his spouse) (in the case
of the Company), of the provisions stated in this Section 10 will constitute a
material breach of the Agreement and will entitle the other Party to liquidated
damages in the amount of $250,000 (two hundred fifty thousand dollars) for each
such breach and the recovery of the liquidated damages described in this
Section 10.  The remedies provided for in this Section 10 shall be in addition
to any other remedy available to the Company or Consultant, as the case may be,
in law or equity or pursuant to the terms of this Agreement.

 

11.                               Non-Admission.  This Agreement does not
constitute an admission by any of the Parties that any action that any of them
took with respect to the other was wrongful, unlawful or in violation of any
local, state, or federal act, statute, or constitution, or susceptible of
inflicting any

 

4

--------------------------------------------------------------------------------


 

damages or injury on the other party, and each specifically denies any such
wrongdoing or violation.

 

12.                               Agreement Inadmissible as Evidence.  This
Agreement, its execution, and its implementation may not be used as evidence,
and shall not be admissible, in a subsequent proceeding of any kind, except one
which either party institutes alleging a breach of this Agreement.

 

13.                               Not Used.

 

14.                               Duty of Cooperation & Representations. 
Consultant agrees to make himself reasonably available by telephone, email
and/or in person, to transition his responsibilities to his successor (if any)
and to otherwise provide information to or answer inquiries from the Company
regarding subject matters of which Consultant has knowledge by virtue of his
former responsibilities with the Company.  Consultant also agrees to cooperate
relating to any filing (including any SEC filing), notice, publication and/or
announcement of his departure from the Company and the circumstances of such
departure.  Consultant and the Company further agree that the Company will file
a Current Report on SEC Form 8-K with the disclosure required and within the
time period required under the Securities Exchange Act of 1934.  Consultant
hereby confirms that he agrees with the statements made by the Company in the
Form 8-K concerning the reasons for his departure as an executive of the
Company.  Consultant represents and warrants to the Company that, to his
knowledge, the financial statements of the Company (the “Covered Financial
Statements”) filed with the Securities and Exchange Commission (the
“Commission”) during his employment as Chief Financial Officer of the Company
and any financial information contained in any filings (the “Covered Filings”)
made by the Company with the Commission during Consultant’s employment as Chief
Financial Officer of the Company:  (a) do not contain any untrue statements of
material fact or omit to state any material facts necessary to make the
statements made, in light of the circumstances under which such statements were
made, not misleading with respect to any period covered by the Covered Financial
Statements or the Covered Filings and (b) fairly present in all material
respects the financial condition, results of operation and cash flows of the
Company as of, and for, the periods presented in the Covered Financial
Statements or the Covered Filings.

 

15.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding between Consultant and the Company concerning
the matters described herein.  It supersedes all prior agreements, discussions,
negotiations, understandings and proposals of the parties.  The terms of this
Agreement cannot be changed except in a subsequent document signed by both
parties.  The parties agree, however, that unless otherwise stated herein, the
Employment Agreement shall remain in full force and effect.  Any terms that are
not defined in this Agreement shall take on the meaning assigned to them in the
Employment Agreement.

 

16.                               Severability.  The provisions of this
Agreement shall be severable and the invalidity of any provision shall not
affect the validity of the other provisions; provided, however, that upon any
finding by a court of competent jurisdiction that a release or waiver of claims
or rights, or a covenant provided for by Sections 6 and 7 herein, is illegal,
void or unenforceable, the Parties agree that each will execute promptly a
release, waiver and/or covenant that is legal and enforceable.

 

17.                               ADEA Waiver.  Consultant acknowledges that he
has been advised in writing to consult with an attorney prior to executing this
Agreement, which contains releases and waivers.

 

5

--------------------------------------------------------------------------------


 

Consultant understands that he may take a period of twenty-one (21) days within
which to consider this Agreement.  Consultant understands that he may revoke
this Agreement during the seven (7) days following his execution of this
Agreement and that this Agreement will not become effective until that seven-day
revocation period has expired (the “Effective Date”).  In order to revoke this
Agreement, Consultant must sign and send a written notice to the Company
addressed to ZaZa Energy Corporation, 1301 McKinney Street, Suite 2850, Houston,
Texas 77010, Attention: Chief Executive Officer, which shall only be effective
if the Company receives it no later than seven days after Consultant signs this
Agreement.  If Consultant revokes this Agreement, he will not be entitled to any
of the benefits or other consideration described in this Agreement, including
the Consulting Fee, Stock Grant, Share Vesting and COBRA Payments.

 

18.                               Knowing and Voluntary Waiver.  Consultant
acknowledges that: (a) he has carefully read this Agreement and fully
understands its meaning and effect; (b) he had a full and adequate opportunity
and reasonable time period to review this Agreement with an attorney of his
choosing before he signed it; (c) he was not coerced into signing this
Agreement; (d) he agrees to all the terms of this Agreement and is entering into
this Agreement knowingly, voluntarily, and with full knowledge of its
significance; and (e) the only consideration for his signing this Agreement are
the terms stated herein, and no other promises or representations of any kind
have been made by any person or entity to cause him to sign this Agreement.

 

19.                               Choice of Law and Venue.  This Agreement shall
be governed by and interpreted in accordance with the laws of the State of
Texas, without regard to the law of conflicts of that State.  In the event of
any dispute under this Agreement or relating or arising under the consulting
relationship between Consultant and the Company (a “Dispute”), the parties agree
first to engage in good faith negotiations to try to resolve the Dispute.  If
the Dispute is not resolved through such negotiations, the parties agree to
engage in mediation using the services of an agreed upon mediator.  If the
parties fail to agree on a mediator, they shall proceed under the rules and
administration of JAMS in Houston, Texas.  If the Dispute is not resolved
through such mediation, the parties agree to submit the Dispute to binding
arbitration to take place in Houston, Texas by a panel of three arbitrators (one
appointed by each party, and the third appointed by the two party-appointed
arbitrators), in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  If there is any inconsistency between this
Section 19 and any statute or rules, this Section 19 shall control.  Arbitration
shall be initiated by one party (“Claimant”) giving written notice to the other
party (“Respondent”) and to the American Arbitration Association, that the
Claimant elects to refer the arbitrable dispute to arbitration.  If the parties
fail to appoint an arbitrator within ten (10) days from Claimant’s notice
initiating the arbitration, the appointing authority shall make such an
appointment.  Claimant and Respondent shall each pay the expenses of their
appointed arbitrator and one-half of the compensation and expenses of the third
arbitrator.  Each arbitrator must be a neutral party who has never been an
officer, director or employee of the parties or any of their affiliates. The
parties may engage in limited discovery of relevant and material information
that is reasonably calculated to lead to admissible evidence through depositions
of expert and fact witnesses.  The arbitrators may grant a request for
additional discovery or may, in their discretion, order additional discovery. 
Any information disclosed to the other party shall be confidential and not
disclosed to third parties, except as required by law, regulation, or bona fide
business purpose.  The Federal Rules of Evidence shall guide the arbitrators in
determining what information they shall consider in reaching the decision. 
Irrespective of the result, each party shall be solely responsible for its own
legal fees, expenses, and costs.

 

6

--------------------------------------------------------------------------------


 

20.                               Breach of Agreement.  The parties agree and
acknowledge that in the event that the Company believes, in good faith, that
Consultant is or has been in breach of any material term of this Agreement or
the Employment Agreement on or after May 19, 2014, the Company will be entitled
to, in addition to any other remedies called for in this Agreement or the
Employment Agreement, suspend the Consulting Fee, Share Vesting, vesting of the
Stock Grant, COBRA Payments and any other applicable severance payment or
benefits pending resolution of the dispute between the parties.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts and will be as fully binding as if signed in one entire
document.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND THAT I AM ENTERING INTO IT
VOLUNTARILY.

 

 

ZaZa Energy Corporation

 

 

 

 

/s/ Ian H. Fay

 

By:

/s/ Scott Gaille

Ian H. Fay

 

 

Scott Gaille

 

 

 

Dated: May 19, 2014

Dated: May 19, 2014

 

 

NGEDOCS: 2174064.2

 

 

8

--------------------------------------------------------------------------------